DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 13, 2022 has been entered. 

  Claims 2-4, 7, and 9-15 were cancelled. Claims 1, 5-6, 8, and 16-17 are currently pending, of which, claims 1, 8, 16-17 were amended.  

  The information disclosure statement (IDS) submitted on 10/7/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.


Claims 1, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. in Pub. No. US 2018/0123648 A1, hereinafter referred to as Nagaraja, which claims priority to U.S. Provisional Patent Application No. 62/414,652, filed Oct. 28, 2016, hereinafter referred to as Prov’52, in view of Kim et al. in Pub. No. US 2016/0119936 A1, hereinafter referred to as Kim, and further in view of Ahn et al. in Pub. No. US 2019/0349915 A1, hereinafter referred to as Ahn, which claims priority to U.S. Provisional Patent Application No. 62/472,496 filed on Mar.16, 2017, hereinafter referred to as Prov’96.


Regarding claim 1, Nagaraja discloses a user equipment (UE) (UE, element 115-a in Fig.2) comprising:
a receiver that receives, using at least one second beam, at least one reference signal (RS) transmitted using a first beam from a base station (BS), the second beam being a reception (Rx) beam (transceiver [element 935 in Fig.9 in Nagaraja, or Fig.9 in Prov’52] receives, using a specific receive beam pattern, e.g., second beam or Rx beam, a reference signal using transmit beam 305b, e.g., first beam, from base station [para.88, lines 4-13 in Nagaraja, or Fig.2 in Prov’52]);
a processor that determines the first beam paired with the second beam based on reception quality of the RS (processor, [element 920 in Fig.9 in Nagaraja, or Fig.2 in Prov’52] that selects a particular beam 210-b to communicate data or control information with base station – forming a pair of beams used for communication, e.g.,  beams 205-b and 210-b, para.64 or para.88 in Nagaraja, or para.63 in Prov’52); and
a transmitter that transmits a feedback information indicating the determined first beam (transceiver [element 935 in Fig.9 in Nagaraja, or Fig.9 in Prov’52] transmits feedback indicating currently active beam, e.g., determined first beam, para.65 in Nagaraja, or para.64 in Prov’52);
wherein the feedback information indicates the second beam paired with the first beam (wherein feedback information is on active beam [para.59, lines 1-10 in Nagaraja, or Fig.2 in Prov’52] which may be base station and UE beam [para.58 in in Nagaraja, or para.63 in Prov’52; 
wherein the receiver receives an Rx beam designation information indicating the second beam for receiving the RS from the BS (receiver receives  a beamforming configuration that indicates beamforming option for UE to use for receiving reference signal from base station, e.g., Rx beam designation information , para.60 in Nagaraja, or para.66  in Prov’52), the Rx beam designation information including information about (configuration message, provides specific beamforming parameters; width, beam direction, .. , e.g., Rx beam designation information, for UE to use to form a receiving beam pattern, para.69 or 79 or 88 in Nagaraja, or para.68 in Prov’52);  and
wherein the processor determines the second beam for receiving the RS based on the Rx beam designation information including the information (wherein processor decides to form its receive beam pattern, e.g., second beam, accordingly, para.74, lines 1-7 in Nagaraja, or para.73 in Prov’52).
Also, Nagaraja discloses transmitting one or more reference signals at one or more symbols (para.69, lines 21-23 in Nagaraja, or para.72 in Prov’52) and base station provides specific beamforming parameters for UE to use to form its directional receiver beam pattern (para.88).  
Nagaraja do not disclose the configuration message can include QCL,  and determining the second beam for receiving the RS based on the Rx beam designation information including QCL information; which are well known in the art and commonly applied in communications field for data communications, as suggested in Kim’s teachings as below.
Kim, from the same field of endeavor, teaches the configuration message can include QCL (CSI-RS assistance information, e.g., configuration message, includes information on CSI-RS transmit power, which  is defined as ratio of CSI-RS EPRE to CRS-ERPE, , e.g., QCL, wherein CRS is quasi-co-located with respect to corresponding CSI-RS, para.225); and detecting/ receiving the RS based on the Rx beam designation information including QCL information (and detecting CRS having QCL relationship with CSI-RS, para.225).
It would be obvious to one of ordinary skill in the art to include in the configuration message QCL information, and determine the second beam for receiving the RS based on the Rx beam designation information including QCL information; thus efficiently helping the UE with channel estimation, frequency offset error estimation and synchronization procedures.
Nagaraja in view of Kim do not further disclose the information about QCL relates to a QCL type; which is known in the art and commonly applied in communications field for data communications, as suggested in Ahn’s teachings as below.
Ahn, from the same field of endeavor, teaches the information about QCL relates to a QCL type (configuring QCL for a new spatial parameter --  dominant arrival angle -- ,e.g., QCL type, and notifying UE of QCL, para.332-336 in Ahn, or section 3 in Prov’96). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to implement the feature of including QCL types in  QCL information -- of Ahn – into the method of transmitting/ receiving reference signals based on the RX designation information comprising QCL information and the indication of  the Rx beam used to receive reference signals, wherein Tx beam and Rx beam are paired; thus efficiently supporting communications by evaluating beams based on QCL information/ types, so as to efficiently obtain a proper RX beam used to receive the transmitted signaling while reducing processing time. For example, if UE knows that the radio channels corresponding to two different antenna ports are QCL’ed in terms of Doppler shift, e.g., QCL type, then UE can determine Doppler shift for one antenna port and then apply the result on both antenna ports -- for channel estimation -- so as to determine the RX beam. This avoids the UE to calculate doppler for both antenna ports separately.


Regarding claim 8, claim 8 is rejected for substantially same reason as applied to claim 1, except that claim 8 is from the perspective of the base station, and wherein Nagaraja also discloses a base station having a transmitter (transmitter, element 620 in Fig.6) and a receiver (receiver, element 610 in Fig.6) being implemented to perform the claimed invention.


Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claim 1, except that claim 16 is in a device, e.g., UE, claim format. 


Regarding claim 17, claim 17 is rejected for substantially same reason as applied to claims 1 (for UE) and 8 (for BS) combined, except that claim 17 is in a system claim format, wherein the system comprises the UE and the BS.

.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kim and Ahn, as applied to claim 1 above, and further in view of John Wilson et al. in Pub. No. US 2018/0220398 A1, hereinafter referred to as Wilson, which claims priority to U.S. Provisional Application Ser. No. 62/451,637, filed on Jan. 27, 2017, hereinafter referred to as Prov’37.


Regarding claim 5, Nagaraja in view of Kim and Ahn do not further disclose the receiver switches the second beams for each of a plurality of RSs; which is known in the art and commonly applied in communications field for data communications, as suggested in Wilson’s disclosure as below.
Wilson, from the same field of endeavor, teaches the receiver switches the second beams (determining which receive beam it should use to receive downlink signal, when there is a beam change in downlink signals, and changing its RX beam [para.113 in Wilson, or par.79 in Prov’37]).
Also, Wilson states downlink signals can be reference signals  [para.33 in Wilson, or para.74 in Prov’37 ] being transmitted in two beams from TRP, and there are at least two RX beams (para.92, lines 4-6 in Wilson, or para.59 in Prov’37). 
Therefore, it would be appreciated by one of ordinary skill in the art at the time to switch the RX beam for each of a plurality of RSs, wherein each RS is transmitted in one beam, when there is a beam change – so as to ensure to receive communication from TRP by using a RX beam configured along with selected TX beam forming a pair– which result in achieving optimal beamformed transmissions performance. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Kim and Ahn, as applied to claim 1 above, and further in view of Ly et al. in Pub. No. US 2018/0131487 A1, hereinafter referred to as Ly, which claims the benefit of U.S. Provisional Application Ser. No. 62/433,098 filed on Dec. 12, 2016, hereinafter referred to as Prov’98.


Regarding claim 6, Nagaraja in view of Kim and Ahn do not disclose wherein the receiver receives, from the BS, information indicating a number of the first beams; which is known in the art and commonly applied in communications field for data communications, as suggested in Ly’s disclosure as below.
Ly, from the same field of endeavor, teaches the receiver receives, from the BS, information indicating a number of the first beams (MS receives notification of TX beams to be used by BS, see para.111 in Li).
It would be obvious to one of ordinary skill in the art to be informed of information indicating a number of the first beams; thus facilitating the decisions how to receive/ measure the first beams and how to align Rx beam(s) with Tx beam(s) for optimal communications.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davydov, Frenne, Lee, and Pan are all cited to show that determining the first beam paired with the second beam based on reception quality of RSs transmitted using TX beams from a transmission and reception point (TRP), and determining an Rx beam to receive the RSs based on reception (Rx) beam designation information including QCL information/ types – would guarantee the success of data received on determined RX beams being paired with appropriate RX beams from BS –   similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           

	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465